Citation Nr: 1819138	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for bipolar disorder prior to December 16, 2015.    

2.  Entitlement to an evaluation in excess of 70 percent for bipolar disorder on or after December 16, 2015.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 16, 2015.  


REPRESENTATION

Veteran represented by:	Paul Goodson, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served in the New Jersey Army National Guard and had a period of active duty for training (ACDUTRA) from January 9, 2004, to February 17, 2004.  She has been granted service connection for bipolar disorder based on her period of ACDUTRA, thereby establishing veteran status.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that proceeding is associated with the record.

In November 2014, the Board dismissed the issues of entitlement to service connection for a left knee disorder, a back disorder, a left hip disorder, a right hip disorder, and a personality disorder.  The Board also remanded the issues of entitlement to service connection for a right knee disorder, an increased evaluation for bipolar disorder, and TDIU for further development.  The case has since been returned to the Board for appellate review.

In a January 2016 rating decision, the RO increased the evaluation assigned for the Veteran's bipolar disorder to 70 percent effective from December 16, 2015.  Nevertheless, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In a February 2016 rating decision, the RO, in relevant part, granted TDIU effective from December 16, 2015.  In March 2016, the Veteran submitted a notice of disagreement with the effective date assigned for the award of TDIU. Therefore, the issue of entitlement to TDIU prior to December 16, 2015, remains on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a right knee disorder, the Veteran was afforded a VA examination in June 2009.  The examiner noted an assessment of right knee status-post arthroscopy with no residuals.  However, a May 2013 VA orthopedic surgery consultation later noted that magnetic resonance imaging (MRI) findings revealed mild right knee degenerative joint disease.  Therefore, the Board finds that a VA examination is necessary to determine the nature and etiology of any current right knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board notes that additional evidence was associated with the claims file after the January 2016 supplemental statement of the case.  Specifically, the Veteran's representative submitted a vocational assessment, which was not accompanied by a waiver of the AOJ's initial consideration.  In January 2018, the Board sent a letter to the Veteran and her representative offering them the opportunity to waive the AOJ's initial consideration of such evidence.  The letter also explained that, if there was no response received within 45 days, it would be assumed that they did not want to the Board to decide the appeal and that the case would be remanded for AOJ review.  To date, no response has been received.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current right knee disorders.  If any previously diagnosed disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's period of ACDUTRA from January 9, 2004, to February 17, 2004.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.

If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

